Case: 12-20066       Document: 00512103180         Page: 1     Date Filed: 01/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2013
                                     No. 12-20066
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTIN JAVIER NEVAREZ VILLA, also known as Manuel Alvarado
Rodriguez, also known as Manuel Alvarado-Rodriguez, also known as Martin
Villa Nevarez, also known as Martin Javier Navarez, also known as Martin
Sauier Navarez, also known as Martin Javier Nevarez-Villa, also known as
Martin Villa Navares, also known as Martin J. Nevarez Villa,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-555-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Martin Javier Nevarez Villa (“Villa”) appeals his
conviction resulting from the district court’s denial of his motion to suppress.
For the following reasons, we affirm.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20066     Document: 00512103180      Page: 2    Date Filed: 01/07/2013

                                  No. 12-20066

                                BACKGROUND
      On June 3, 2011, Officer Keith Jensen of the Houston Police Department
(“HPD”) observed an unoccupied truck parked within 100 feet of an intersection
and blocking a lane of traffic. Officer Jansen parked his patrol car behind the
truck and began to run a computer check on the license plate number when Villa
approached him and informed him that he owned the truck. Officer Jensen
asked Villa if he had any identification, and Villa produced a driver’s license.
Although a computer search revealed that the license was suspended, Officer
Jensen elected not to issue a citation and instead asked Villa to move his truck
into the adjacent parking lot and warned him not to continue driving while his
license was suspended. As Officer Jensen was finishing his paperwork, he saw
Villa drive away. Officer Jensen then pulled over Villa’s truck and arrested Villa
for driving with a suspended license. A search of Villa’s INS file later revealed
that Villa had previously been deported for entering the country illegally and
was present in the country illegally at the time of his arrest.
      Villa was charged by indictment with illegal reentry, in violation of 8
U.S.C. § 1326(a). Before trial, he moved to suppress evidence that he was in the
United States illegally. After an evidentiary hearing, the district court denied
his motion. Villa was found guilty of illegal reentry after a bench trial, and was
sentenced to 36 months’ imprisonment.
                                 DISCUSSION
      Villa appeals his conviction on the basis that the district court erred in
denying his motion to suppress. He contends that evidence of his identity and
illegal presence in the United States should have been suppressed because
Officer Jensen lacked probable cause to believe that Villa was parked illegally.
All of the evidence underlying Villa’s illegal reentry conviction, his argument
goes, was obtained by exploitation of the initial illegal search.
      We agree with the district court that evidence of Villa’s identity and illegal
presence in the United States was not subject to suppression under the

                                         2
     Case: 12-20066       Document: 00512103180          Page: 3     Date Filed: 01/07/2013

                                       No. 12-20066

exclusionary rule. First, the initial encounter between Villa and Officer Jensen
was consensual, and thus did not require reasonable suspicion or probable cause.
It is undisputed that Villa initiated the encounter, handed over his identification
upon request, and left of his own accord. We have held that similar encounters
did not constitute Fourth Amendment seizures. See, e.g., United States v.
Encarnacion-Galvez, 964 F.2d 402, 405-10 (5th Cir. 1992). Second, assuming
arguendo that the encounter was not consensual, Officer Jensen had reasonable
suspicion that Villa illegally parked his vehicle. Officer Jensen testified at the
evidentiary hearing that Villa’s car was “parked within a hundred feet of an
intersection blocking the moving lane of traffic” and that it was located in “a no-
parking zone.” This testimony, which we view in the light most favorable to the
government, United States v. Aguirre, 664 F.3d 606, 610 (5th Cir. 2011),
supports the district court’s finding that Officer Jensen’s suspicion was
reasonable. Third, after Officer Jensen conducted the license search and saw
Villa drive by him, he had probable cause to arrest Villa for driving with a
suspended license.1
                                     CONCLUSION
       For the foregoing reasons, we AFFIRM.




       1
        We note separately that even if Villa could show that the stop and seizure were illegal,
his identity and illegal presence would likely not be suppressible on that basis. See United
States v. Roque-Villanueva, 175 F.3d 345, 346 (5th Cir. 1999) (referencing INS v. Lopez-
Mendoza, 468 U.S. 1032 (1984)).

                                               3